DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 08 April 2020 (2 IDSs).  The information therein was considered with the exception of the foreign documents because no copy of the foreign documents has been received by the Office. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2006/0054950) (hereinafter, “Baek”) in view of Bae et al. (US 2016/0013186) (hereinafter, “Bae”).

Re: independent claim 1, Baek discloses in fig. 1 a resistive random access memory (ReRAM) device, comprising: a field effect transistor on a substrate; the field 
Baek does not disclose a vertical fin on the substrate and a first source/drain on the vertical fin.
Baek discloses in figs. 1-3 a fin-type field effect transistor for use in a RRAM device [0081], comprising: a vertical fin (FS) on a substrate (100) and a source/drain (128, [0039]) on the vertical fin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FinFET as the access transistor since FinFETs are common and well known in the art as exemplified by Bae [0081].

Re: independent claim 10, Baek discloses in fig. 1 a resistive random access memory (ReRAM) device, comprising: a field effect transistor on a substrate; the field effect transistor including a first source/drain (9d’); a lower interlayer dielectric (ILD) layer (20) on the field effect transistor and first source/drain; a first source/drain contact (22d’) on the first source/drain, wherein the first source/drain contact (22d’) is within the lower interlayer dielectric (ILD) layer (20); a lower cap slab (25) on the first source/drain contact and the lower interlayer dielectric (ILD) layer; a dielectric memory slab (27) on the lower cap slab; and an upper cap slab (29) on the dielectric memory slab, wherein 
Baek does not disclose wherein the field effect transistor is a vertical fin.
Baek discloses in figs. 1-3 a fin-type field effect transistor for use in a RRAM device [0081], comprising: a vertical fin (FS) on a substrate (100) and a source/drain (128, [0039]) on the vertical fin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FinFET as the access transistor since FinFETs are common and well known in the art as exemplified by Bae [0081].

Re: independent claim 16, Baek discloses in fig. 1 a resistive random access memory (ReRAM) device, comprising: a field effect transistor on a substrate; the field effect transistor including a gate structure (7a); the field effect transistor including a first source/drain (9d’) adjoining the gate structure; a first source/drain contact (22d’) directly on the first source/drain; the field effect transistor including a second source/drain (9s), wherein the second source/drain is on the opposite side of the gate structure from the first source/drain; a lower cap slab (25) directly on the first source/drain contact; a dielectric memory slab (27) on the lower cap slab; and an upper cap slab (29) on the dielectric memory slab, wherein the lower cap slab, dielectric memory slab, and upper cap slab form a resistive memory element electrically coupled to the first source/drain [0052].
Baek does not disclose wherein the field effect transistor is a vertical fin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FinFET as the access transistor since FinFETs are common and well known in the art as exemplified by Bae [0081].

Re: claim 4, Baek in view of Bae further discloses the ReRAM device of claim 1, further comprising, a gate structure (7a in Baek) and a second source/drain (9s in Baek) on the vertical fin (FS in Bae), and a second source/drain contact (13s in Baek) on the second source/drain, wherein the second source/drain is on an opposite side of the gate structure from the first source/drain.

Re: claim 5, Baek in view of Bae further discloses the ReRAM device of claim 4, further comprising a lower interlayer dielectric (ILD) layer (20 in Baek) on the vertical fin (FS in Bae), first and second source/drains (9d’, 9s in Baek), and gate structure (7a in Baek), wherein the lower interlayer dielectric (ILD) layer is between the lower cap slab (25 in Baek) and first source/drain (9d’ in Baek), and the first source/drain contact (22d’ in Baek) is within the lower ILD layer (20 in Baek).

Re: claim 6, Baek in view of Bae further discloses the ReRAM device of claim 5, wherein the material of the dielectric memory layer (27 in Baek) is selected from the 

Re: claim 7, Baek in view of Bae further discloses in Baek the ReRAM device of claim 6, wherein the material of the lower cap layer (25, [0028]) and upper cap layer (29, [0034]) are each selected from the group consisting of titanium nitride (TiN), zirconium nitride (ZrN), hafnium nitride (HfN), tantalum nitride (TaN), niobium nitride (NbN), and combinations thereof.

Re: claim 8, Baek in view of Bae further discloses the ReRAM device of claim 7, further comprising a memory element contact (35a in Baek) on the upper cap slab of the resistive memory element.

Re: claim 11, Baek in view of Bae further discloses the ReRAM device of claim 10, further comprising a protective liner (31 in Baek) on the resistive memory element and lower ILD layer (20 in Baek).

Re: claim 12, Baek in view of Bae further discloses in fig. 1 of Baek the ReRAM device of claim 11, wherein a top surface of the lower ILD layer (20) and a top surface of the first source/drain contact (22d’) are coplanar.

Re: claim 14, Baek in view of Bae further discloses in Baek the ReRAM device of claim 13, wherein the material of the lower cap layer (25) is selected from the group 

Re: claim 15, Baek in view of Bae further discloses in Baek the ReRAM device of claim 14, wherein the upper cap layer (25, [0028]) and lower cap layer (29, [0034]) are the same material and the same thickness to provide symmetrical properties [0064].

Re: claim 18, Baek in view of Bae further discloses in Baek the ReRAM device of claim 17, further comprising a lower interlayer dielectric (ILD) layer (20) between the first source/drain (9d’) and the lower cap slab (25).

Re: claim 19, Baek in view of Bae further discloses in Baek the ReRAM device of claim 18, wherein the material of the lower cap slab (25, [0028]) and upper cap slab (29, [0034]) are each selected from the group consisting of titanium nitride (TiN), zirconium nitride (ZrN), hafnium nitride (HfN), tantalum nitride (TaN), niobium nitride (NbN), and combinations thereof, and wherein the material of the dielectric memory layer (27, [0031]) is selected from the group consisting of hafnium oxide (HfO), zirconium oxide (ZrO), lanthanum oxide (LaO), and combinations thereof.

Re: claims 2-3, 9 and 20, Baek in view of Bae discloses the ReRAM of claims 1, 8 and 19. 
Baek in view of Bae does not disclose expressly wherein the lower cap layer and upper cap layer each have a thickness in a range of about 2 nanometers (nm) to about 
However, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). See MPEP § 2144.05.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2006/0054950) (hereinafter, “Baek”) in view of Bae et al. (US 2016/0013186) (hereinafter, “Bae”) and further in view of Chang et al. (US 2017/0117467) (hereinafter, “Chang”).

Re: claim 13, Baek in view of Bae discloses the ReRAM device of claim 12.
Baek in view of Bae does not disclose the material of the first source/drain contact.
Chang discloses a source/drain contact (344 in fig. 3A) that is a metal selected from the group consisting of tungsten, ruthenium, molybdenum, cobalt, copper, aluminum, and combinations thereof [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal material for the source/drain contact since metals are commonly used as conductive elements as exemplified by Chang.
	

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2006/0054950) (hereinafter, “Baek”) in view of Bae et al. (US 2016/0013186) (hereinafter, “Bae”) and further in view of Park et al. (US 2005/0263801) (hereinafter, “Park”).

Re: claim 17, Baek in view of Bae further discloses in Baek the ReRAM device of claim 16, further comprising a second source/drain contact (13s) on the second source/drain.
Baek in view of Bae does not disclose wherein a top surface of the first source/drain contact is coplanar with a top surface of the second source/drain contact.
Park discloses in fig. 13 wherein a top surface of a first source/drain contact (143d’) is coplanar with a top surface of a second source/drain contact (143s’).


Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/8/2021